NON BROKERED PRIVATE PLACEMENT SUBSCRIPTION WESTERN STANDARD ENERGY CORP. PRIVATE PLACEMENT INSTRUCTIONS TO SUBSCRIBER: 1. COMPLETE the information on page 2 of this Subscription Agreement. 2. If resident in the United States, COMPLETE the Prospective Investor Suitability Questionnaire attached as Appendix 1 to this Subscription Agreement (the"US Questionnaire"). (collectively, the “Questionnaires”) 3. COURIER the originally executed copy of the entire Subscription Agreement, together with the Questionnaire, and the Subscription Proceeds to the Company at: Western Standard Energy Corp. c/o
